Title: The Secret Committee to the American Commissioners, 17 February 1777
From: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


In the secret Committee of Congress Baltimore in Maryland
Honorable Gentlemen
Feby. 17th. 1777
We have the honor to inclose you a Resolve of Congress that is of great Importance to the public Service, which has suffered considerably the last Fall, and during this Winter, by the insufficient manner in which our Soldiers were clothed. Having found much Delay heretofore in getting Cloth made up, the Congress desire that 40,000 compleat Suits of Soldiers Cloaths may be sent. In giving directions for the making these Cloaths, it may be necessary, Gentlemen, to inform that both the Coats and Waistcoats must be short skirted, according to the dress of our Soldiery, and that they should be generally for Men of stouter make than those of France. Variety of Sizes will of course be ordered.
The Eastern Ports are generally entered with so much more Safety than the Southern, that we recommend the former for these Goods to be sent to, giving Orders to the Captain to inform Congress immediately of his Arrival, either by Express or by personal Attendance. We expect this Letter will be delivered you by Capt. Johnston, Commander of the Lexington armed Vessel, and as the Congress are very anxious to hear from you, it is probable Capt. Johnston will not remain long enough in France to get either Cloth or Cloaths in any quantity, but since it is necessary for the health of the Soldiers to cover them from the Dews of Summer it will be of great Advantage to send a considerable quantity of Blankets and Tent Cloth by the Return of the Lexington, with Stockings, Flints, and Muskets with Bayonets. The Soldiers Cloaths and the Cloth should be so contrived as to reach North America by the month of September at furthest. We are with esteem, honorable Gentlemen, your most obedient and very humble Servants
Richard Henry LeeFras. LewisWm Whipple
Copy.
